ORDER

PER CURIAM.
The state charged Timothy Webster (“Defendant”) with Stealing, third offense, in the Circuit Court for St. Louis County. Defendant pled guilty on October 24, 2002, and the Honorable John A. Ross placed Defendant on probation with a five-year suspended sentence. On October 9, 2003, the court revoked Defendant’s probation and executed the five-year sentence it had previously imposed. Defendant filed a pro se motion for post-conviction relief under Rule 24.0351 and post-conviction counsel was appointed. The motion court denied post-conviction relief without a hearing on November 10, 2004. Defendant appealed.
In his first point, Defendant contends that the motion court erred when it denied his postconviction motion without a hearing when Defendant alleged facts that sentencing counsel was ineffective for failing to advocate for re-sentencing under a new statutory scheme that was recently instituted. Second, he claims that the motion court erred when it denied his post-conviction motion without a hearing when Defendant alleged facts that plea counsel was ineffective for failing to litigate the unconstitutionality, by reason of double jeopardy, of Defendant’s arrest and prosecution for Stealing, third offense. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25.

. All rule references are to Mo. Rules Civ. Pro.2004 unless otherwise indicated.